Case 1:18-cv-08783-NRB Document 34 Filed 01/10/19 Page 1 of 2

DeSIl\/IONE & ASSOCIATES LLC
745 Fiith Avenue, Suite 500
New York, New York 10151

 

Telephone (646) 776-7425
Telecopier (2] 2) 207-31 l l

January 10, 2019

VIA ECF

Hon. Naomi Reice Buchwald

U.S. Distn`ct Judge

Daniel Patn`ck Moynihan U.S. Courthouse
500 Pearl Street, Courtroom 21A

New York, NY 10007-1312

Re.' Michael Rapaport, et al. v. Barstool Sports, Inc. el al., S.D.N.Y. No. l .'] 8-cv-08 783
Dear Judge Buchwald:

We represent Plaintiffs Michael Rapaport and Michael David Productions, Inc. in this
action and Write to request a pre-motion conference regarding Plaintiffs’ proposed Motion to
Strike portions of Defendants’ Answer pursuant to Fed. R. Civ. Pro. Rule 12(f) and for sanctions
pursuant to Fed. K Civ. Pro. Rule 11.

As Your Honor may recall, Plaintiffs brought this breach of contract claim against
Defendant Barstool Sports and this defamation per se claim against all Defendants. In short, the
defamation per se claim is based upon a series of publications made by the Defendants on the
Barstool Sports Website and social media accounts stating that Mr. Rapaport suffers from the
sexually transmitted disease herpes. (Complaint 1111 19, 22-27).

Defendants interposed their Answer on December 21, 2018. Unfortunately, Defendants
have chosen to plead scandalous matters that are irnpertinent and immaterial to this matter and
should be stricken. (See Answer, Affnmative Defense No. l, 1111 4-10; Affirrnative Defense No.
4, 11 17; Counterclaim, 1[1] 28-30). We will not set forth the contents of the Defendants’
allegations in this letter, but instead respectfully refer the Court to those paragraphs of the
Answer cited above for their contents. There can be no serious dispute that these allegations
Should be stricken by the Court as they serve no legitimate purpose other than to further harass
and embarrass Mr. Rapaport.

Case 1:18-cv-08783-NRB Document 34 Filed 01/10/19 Page 2 of 2

Defendants pled this material under the guise of an affirmative defense that Mr. Rapaport
is defamation-proof “because his reputation is so badly tarnished that it cannot be harmed any
further.” (See Answer, Afiirmative Defense No.l, 112). Apparently, Defendants believe that
they are free to defame anyone they choose so long as they can justify it by combing through that
person’s life history and lind the most embarrassing things possible to throw back at that
individual, even if it doesn’t involve the issues at hand. Such allegations have no place in a
federal court pleading and such conduct should not be tolerated

It is self-evident that Defendants’ sole purpose of pleading such allegations was to further
harass, embarrass and humiliate Mr. Rapaport. See Katz v. Looney, 733 F. Supp. 1284, 1288
(W.D. Ark. 1990). Obviously, Defendants were hoping that Various entertainment news outlets
would pick-up on their court filing as they did with previous filings and publish the contents of
their Answer. Given the Defendants’ previous conduct towards Mr. Rapaport, we should not be
surprised.

Although we are aware that motions to strike are not generally favored, given the
material alleged, the motive behind Defendants’ conduct, and the fact that there is absolutely no
legitimate purpose behind these allegations, the allegations should be stricken See Morse v.
Weingarten et al., 777 F. Supp. 312, 319 (S.D.N.Y. 1991). Even if this Court were to find that
the allegations pled by Defendants’ are material, they should still be stricken as “immaterial” as
they provide unnecessary detail and clearly detract from the dignity of the Court. Gleason v.
Chain Services Rest., 300 F. Supp. 1241, 1257 (S.D.N.Y. 1969); Khalid Bz`n Talal v. E.F. Hutton
& Co, Inc., 720 F. Supp. 671, 686 (N.D. Ill. 1989)

Additionally, given the obvious untoward motivation behind including such allegations in
their Answer, sanctions are warranted against Defendants pursuant to Rule 11.

Plaintiff s request that Defendants strike the foregoing cited paragraphs from their
Answer or that Plaintiffs be given permission to bring a motion to strike and for sanctions.

@ectfully submitted,
i LL

David Beke
cc: Ricardo Cestero, Esq.
Barry Werbin, Esq.

